FILEDINCC'^TOFAPPEAiJ
                                                           1anCourU iApgesteDisfrfct



                                                          CATHY S.LUSK


                                                                              FII F COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS            uw
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/3/2015                                                       COA No. 12-13-00343-CR
HARTSFIELD, RICHARD EARL              Tr. Ct. No. 241-1150-13                   PD-1679-14
The appellant's pro se petition for discretionary review has this day been received
and filed.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *